EXAMINER’S COMMENT
1.	This Corrected Notice of Allowance corrects for a claim dependency issue in the Claims filed on 08/24/2020 and replaces the Notice of Allowance mailed on 03/09/2022.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as follow:
	In the Claims filed on 08/24/2020:
In claim 1, line 6, the word “horizonal” has been replaced with the word --horizontal--.
Claim 14 has been amended to depend from claim 13.

4.	Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method for performing a ballet exercise, the method comprising the steps of: providing an unstable support apparatus that is a rotational disc, a resistance apparatus, a stable support apparatus and a support surface, the unstable support apparatus being positioned in direct contact with the support surface, wherein the unstable support apparatus is capable of rotating is an axial direction horizontal to the support surface while the exerciser is supported on the unstable support apparatus, the exerciser comprising a head, a waist, a first upper limb including a first arm and a first hand, a first lower limb including a first leg, a first knee and a first foot, a second upper limb including a second arm and a second hand, and a second lower limb supporting the exerciser through at least the first lower limb or the second lower limb on the unstable support apparatus, with the first foot or the second foot positioned on the unstable support apparatus; placing at least a portion of the first or the second upper limb in contact with the resistance apparatus, the portion of the first or the second upper limb comprising at least a first hand or a second hand of the exerciser; positioning to a first ballet foot position, the first ballet position comprising having the exerciser standing in a substantially vertical position with both the first foot and the second foot on the unstable support apparatus, the first foot and the second foot positioned with toes turned out from the sagittal plane and heels in close proximity to each other; and maintaining the first ballet foot position.
Claims 2-18 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784